DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Oct. 19, 2022 has been entered.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ciani et al. (“Sequential fermentation using non-Saccharomyces yeasts for the reduction of alcohol content in wine”, BIO Web of Conferences, Volume 3, 2014, pages 1-3; Retrieved from Internet URL: <https://www.bio-conferences.org/articles/bioconf/abs/2014/02/bioconf_oiv2014_02015/bioconf_oiv2014_02015.html>).
Regarding claim 18, Ciani discloses a method for preparing alcohol reduced wine, wherein the must, e.g. grape juice, is inoculated with non-Saccharomyces yeast and a first oxidative stage of biomass growth is carried out. 
Ciana further teaches that the yeast strain is then removed and further inoculated with Saccharomyces yeasts to complete fermentation in a sequential second fermentative stage (page 1, col 2 - page 2 col 2).
Ciani, therefore, discloses that alcohol reduced wine is prepared by two different states using non-Saccharomces yeasts in a first oxidative stage and a subsequent second fermentative state using Sachharomyces yeasts (page 2 col 2).
Regarding claim 19, Ciani discloses that the groups of yeasts used results in a reduced ethanol production, with different yields depending on the yeast strain used, and distinct organoleptic features by having reduced ethanol content (Abstract, page 2 col 2 – page 3). Applicant has not specified what the distinct organoleptic features are and therefore, by having a reduced alcohol content depending on the group of yeasts used, the groups of yeasts is capable of providing distinct organoleptic features.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 10-13, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ciani et al. (“Sequential fermentation using non-Saccharomyces yeasts for the reduction of alcohol content in wine”, BIO Web of Conferences, Volume 3, 2014, pages 1-3; Retrieved from Internet URL: <https://www.bio-conferences.org/articles/bioconf/abs/2014/02/bioconf_oiv2014_02015/bioconf_oiv2014_02015.html>) in view of Contreras et al. (Evaluation of Non-Saccharomyces Yeasts for the Reduction of Alcohol Content in Wine, Applied and Environmental Microbiology, March 2014, Volume 80 Number 5, pages 1670-1678). 
Regarding claims 1 and 20, Ciani discloses a method for preparing alcohol reduced wine, wherein the must, e.g. grape juice, is inoculated with non-Saccharomyces yeast and a first oxidative stage of biomass growth is carried out. 
Ciana further teaches that the yeast strain is then removed and further inoculated with Saccharomyces yeasts to complete fermentation in a sequential second fermentative stage (page 1, col 2 - page 2 col 2).
Ciani discloses that stage b) is performed with non-Saccharomyces yeasts, but fails to specifically teach a P. anomala strain.
Contreras discloses different strains of non-Saccharomyces yeast for reducing the alcohol content in wine, wherein a P. anomala strain is one of the yeast in Contreras (Table 1). Contreras further teaches that the non-Saccharomyces yeast, which can be P. anomala, strain is grown under aerobic conditions (See descriptions under Methods Section, pages 6-8). As the strain is grown under aerobic conditions, the aerobic condition would necessarily be provided by an aeration system in order to provide such condition for biomass growth. Therefore, Contreras teaches that the biomass growth is carried out by an aeration system under aerobic conditions. 
It would have been obvious to one of ordinary skill in the art to use a P. anomala strain as the non-Saccharomyces yeasts in Ciani as Contreras discloses that such strain is useful in providing a reduction in alcohol content in wine and therefore would predictably function the same in Ciani.
It further would have been obvious to one of ordinary skill in the art to have the first oxidative stage of biomass growth in Ciani be carried out by an aeration system under aerobic conditions as taught in Contreras. Contreras discloses that such conditions are useful for biomass growth using a non-Saccharomyces yeast, which can be P. anomala, and therefore would predictably yield the same result in the method of Ciani, wherein aerobic conditions aids in biomass growth to further providing a reduction in alcohol content in wine.
Ciani further discloses that the inoculum, corresponding to applicant’s first oxidative stage and second fermentative stage, is carried out at a temperature of 25 C (page 2 para 2), while the instant claim requires a temperature from 12 to 19 C for the first oxidative stage and a temperature from 10 to 17 C for the second fermentative stage.
The examiner notes, however, that it would have been obvious to vary the temperature depending on the fermentation conditions, such as time, concentration and ingredients present. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Therefore, absent a showing that the temperature claimed is critical, it would have been obvious to one of ordinary skill in the art to vary the inoculum temperatures through routine experimentation to arrive at the claimed temperature. There is not much of a difference between the temperature claimed and that taught by Ciani, and therefore the temperature as claimed is merely an obvious variant over the prior art. 
Regarding claims 2 and 10, Ciani discloses that the inoculum for immobilized cells for both stages was 2-4 x 108 cells per ml, which was 10% wt/vol of the amount of beads in the medium (page 2 col 2). 
It would have been obvious to one of ordinary skill in the art to vary the concentration of yeasts in the biomass growth and fermentation stages depending on the desired reduction of alcohol. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 3, Ciana further teaches that the inoculum is activated with an alginic solution (page 2 col 2). 
Regarding claims 4-5, Ciani discloses the process as descrbied above, but fails to specifically disclose that stage b) corresponds to a culture with micro-oxygenation.
Contreras discloses a similar wine making process as described in Ciani and further teaches that the non-Saccharomyces ferments are carried out under semiaerobic conditions, corresponding to applicant’s micro-oxygenation (page 1672, col 1).
It would have been obvious to one of ordinary skill in the art have stage b) of Ciani performed under semiaerobic conditions with semiaerobic culture having dissolved oxygen as a low amount as described in Contreras as Contreras discloses that such conditions aid in consuming the sugar during the fermenting stage therefore would predictably function the same in Ciani.
Regarding claim 6, the prior art discloses using non-Saccharomyces yeasts for stage b) and further teaches that the process of using such yeasts results in a reduction of alcohol content in wine. Therefore, as the prior art discloses that the same type of yeasts used by the instant invention results in a reduction in alcohol, glycolytic metabolism would necessarily generate a reduced production of alcohol in the process of Ciani. 
Regarding claims 11 and 12, Ciani discloses the fermentation step d) as described above, but fails to teach that it corresponds to an anaerobic culture. 
Contreras discloses that the ferments were done under anaerobic conditions (page 1672, col 1) wherein all the oxygen in the headspace as consumed, therefore below 4 mg/L of dissolved oxygen.
It would have been obvious to have stage d) of Ciani performed under anaerobic conditions with an anaerobic culture as described in Contreras as Contreras discloses that such conditions aid complete fermentation and therefore would predictably aid the fermentation process of Ciani.
Regarding claim 13, Ciani discloses that stage d) is fermented with Saccharomyces cerevisiae, which is a Saccharomyces sp. strain (page 2 col 2).
Regarding claims 15-16, the limitations presented in these claims are an optional step and therefore not required.


Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ciani et al. (“Sequential fermentation using non-Saccharomyces yeasts for the reduction of alcohol content in wine”, BIO Web of Conferences, Volume 3, 2014, pages 1-3; Retrieved from Internet URL: <https://www.bio-conferences.org/articles/bioconf/abs/2014/02/bioconf_oiv2014_02015/bioconf_oiv2014_02015.html>) and Contreras et al. (Evaluation of Non-Saccharomyces Yeasts for the Reduction of Alcohol Content in Wine, Applied and Environmental Microbiology, March 2014, Volume 80 Number 5, pages 1670-1678) as applied to claim 1 above, and further in view of Eisenman, Kum (The Home Winemakers Manual, 1998, Retrieved from internet URL < http://srjcstaff.santarosa.edu/~jhenderson/Winebook.pdf>).
Regarding claim 9, as stated above with respect to claim 1, Ciani discloses removing the yeast in stage c), but fails to teach that it is done through decantation. 
Eisenman discloses a process of making wine and further teaches that it is important to decant the wine before fermentation to remove any/all sediment. Eisenman discloses that decanting is a known process that is performed before fermentation (page 1-2). 
It would have been obvious to one of ordinary skill in the art to remove the yeasts in Ciani through decanting as Eisenman discloses that decanting is a well known process to remove sediment before fermentation. Therefore, decanting in Ciani would predictably remove the yeasts in stage c) before fermentation in stage d).  
Regarding claim 17, Ciani discloses a resulting wine product having a reduction in alcohol content, but fails to specifically teach that the resulting product is mirco-filtered to remove all microorganisms in the ferment.
Eisenman discloses a wine making process and further teaches that it is important to micro-filter the wine to removed microorganisms and unwanted particles before bottling (pages 94-96).
Therefore, it would have been obvious to one of ordinary skill in the art to micro filter the resulting product in Ciani in order to remove any unwanted particles as taught by Eisenman.  


Response to Arguments
Applicant’s arguments with respect to the 103 rejection have been fully considered but were not found persuasive.
Applicant argues on pages 6-8 that nothing in Contreras suggests a first oxidative stage of biomass growth carried out by an aeration system under aerobic conditions. 
This is not found persuasive as Contreras teaches that the non-Saccharomyces yeast, which can be P. anomala, strain is grown under aerobic conditions (See descriptions under Methods Section, pages 6-8). Contreras teaches that the second fermentative stage is carried out under anaerobic conditions, but the first oxidative stage is carried out under aerobic conditions (See descriptions under Methods Section, pages 6-8).
As the strain is grown under aerobic conditions in Contreras, the aerobic condition would necessarily be provided by an aeration system in order to provide such aerobic condition for biomass growth. An aerobic condition is a type of aeration and therefore would be provided by an aeration system. An aeration system can provide either anaerobic or aerobic condition. Therefore, as Contreras teaches that the biomass growth is carried out under aerobic conditions, such conditions would be provided by an aeration system and this argument is not found persuasive. 
It would have been obvious to one of ordinary skill in the art to have the first oxidative stage of biomass growth in Ciani be carried out by an aeration system under aerobic conditions as taught in Contreras. Contreras discloses that such conditions are useful for biomass growth using a non-Saccharomyces yeast, which can be P. anomala, and therefore would predictably yield the same result in the method of Ciani, wherein aerobic conditions aids in biomass growth to further providing a reduction in alcohol content in wine.
The prior art clearly recognizes the usefulness of the claimed strain for preparing ethanol-reduced fermented beverages, as well as growing the strain under aerobic conditions. Therefore, the combination of the applied prior art references renders obvious the claimed invention. 
For the reasons stated above, applicant’s argument is not found persuasive and the 102 and 103 rejections are maintained. 


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE A COX/Primary Examiner, Art Unit 1791